Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
	Claims 1-32 are pending and are currently under examination.  .

Information Disclosure Statement
	There is no submission of an Information Disclosure Statement filed at the time of examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,518,272.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a composition comprising a nucleic acid-lipid particle comprising (a) a nucleic acid, (b) a cationic lipid with varying amounts of total lipid present, (c) a non-cationic lipid and (d) a conjugated lipid wherein the particles are electron-dense.  

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,404,127.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a composition a nucleic acid-lipid particle comprising (a) a nucleic acid, (b) a cationic lipid with varying amounts of total lipid present, (c) a non-cationic lipid and (d) a conjugated lipid wherein the particles are non-lamellar which are described as electron-dense in the instant application (0479).  

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,364,435.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a composition comprising a nucleic acid-lipid particle comprising (a) a nucleic acid, (b) a cationic lipid, (c) a non-cationic lipid and (d) a conjugated lipid. 

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,006,417.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a composition comprising a nucleic acid-lipid particle comprising (a) a nucleic acid, (b) a cationic lipid, (c) a non-cationic lipid and (d) a conjugated lipid wherein the particles are non-lamellar which are described as electron-dense in the instant application (0479).  
  
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,492,359.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a composition comprising a nucleic acid-lipid particle comprising (a) a nucleic acid, (b) a cationic lipid, (c) a non-cationic lipid and (d) a conjugated lipid.  

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,822,668.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a composition comprising a nucleic acid-lipid particle comprising (a) a nucleic acid, (b) a cationic lipid, (c) a non-cationic lipid and (d) a conjugated lipid.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.									




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635